Citation Nr: 0823887	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  97-05 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to a compensable initial rating for a low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1983 to 
November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claim seeking 
entitlement to service connection for disorders of the right 
wrist and left knee and granted service connection for a low 
back disability and for hearing loss of the left ear at 
noncompensable initial ratings.

In June 2002, the veteran testified before a Veterans Law 
Judge who is no longer a member of the Board.  In September 
2005, the veteran was offered a new hearing before an active 
Veterans Law Judge but to date, no such hearing has been 
requested by the veteran. Therefore, a remand on this basis 
is not required at this time.

The Board remanded the case in August 2003 for further 
development.  In November 2005, the Board denied service 
connection for a right wrist disorder and a compensable 
disability rating for hearing loss of the left ear and 
remanded the issues of entitlement to service connection for 
a left knee disorder and a compensable disability rating for 
a back disability for additional development.  These issues 
are again before the Board for further appellate review.


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran has a left knee disorder that is related to service.

2.  From November 13, 1995 to June 23, 2002, the veteran's 
service-connected spine disability was not characterized by 
slight limitation of motion of the lumbar spine or 
lumbosacral strain with characteristic pain on motion.

3.  For the period June 24, 2002 to April 2, 2006, the 
veteran's service-connected spine disability was 
characterized by slight limitation of motion of the lumbar 
spine.

4.  Beginning April 3, 2006, the veteran's service-connected 
spine disability was characterized by moderate limitation of 
motion of the lumbar spine.

5.  The veteran's service-connected lumbosacral spine 
disorder does not presently cause neurological 
manifestations.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2007).   

2.  From November 13, 1995 to June 23, 2002, the criteria for 
a compensable disability rating for a low back disability 
were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, 
Diagnostic Codes 5292, 5295 (2003).    

3.  The criteria for a disability rating of 10 percent, but 
no higher, for a low back disability have been met for the 
period June 24, 2002 to April 2, 2006.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5292 (2003).    

4.  As of April 3, 2006, the criteria for a disability rating 
of 20 percent, but no higher, for a low back disability have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.71a, 
Diagnostic Code 5292 (2003).    



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the duty to notify was satisfied by way of 
letters sent to the appellant in February 2006, April 2006, 
September 2006 and October 2007 that fully addressed all four 
notice elements.  The letters informed the appellant of what 
evidence was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letters were not sent before 
the initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a February 2008 supplemental statement of 
the case issued after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the file.  The 
appellant was afforded VA medical examinations in January 
1996, April 2003 and April 2006.  The veteran was provided an 
opportunity to set forth his contentions during the hearing 
before a Veterans Law Judge.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Entitlement to service connection - left knee disorder

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) (2007) when the evidence, regardless of 
its date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service treatment records reflect that the veteran twisted 
his left knee in April 1991 in a softball game.  The pain was 
generally along the inner knee.  The assessment was medial 
collateral ligament (MCL) strain.  A June 1991 service 
treatment record shows that the veteran was still having pain 
in his knee but that there was no swelling or tenderness and 
the drawers and patella tests were negative.  Deep tendon 
reflexes were 2+ and symmetrical and there were no 
neurological deficits.  He had full range of motion.  The 
assessment was resolving MCL strain.  Service treatment 
records reflect ongoing complaints of left knee pain with the 
assessment of chronic retropatellar pain.  June 1995 X-rays 
showed a left cortical lesion of the distal left femur.  The 
veteran's September 1995 Report of Medical History shows that 
the veteran reported left knee pain beginning in 1991 or 
1992.  His separation Report of Medical Examination shows a 
normal left knee examination, and no disganosis of a knee 
disorder.

A November 1994 Report of Medical Board of the Naval Hospital 
in Jacksonville, Florida shows that the veteran had 
complained of bilateral retropatellar pain for the previous 
several years since a twisting injury to his left knee while 
playing softball.  He denied buckling of his knees.  Upon 
examination, there was no effusion in his left knee.  Range 
of motion of his left knee was 0 to 130 degrees.  The Q angle 
was 8 degrees.  The patellar apprehension, inhibition and 
compression tests were negative.  There was no joint line 
tenderness elicited in either knee.  The McMurray's, anterior 
drawer, Lachman, pivot shift, posterior drawer and sag, and 
varus and valgus stress tests were negative.  An x-ray of the 
left knee showed a cortical lesion of the distal left femur, 
consistent with enchondroma or fibrous cortical defect.  

A January 1996 VA general medical examination report shows 
that the veteran had no intra-articular effusion of his knees 
and they were ligamentously stable.  He had negative 
Lachman's and posterior sag and full range of motion.

An August 2002 statement from a private examiner reflects his 
opinion that the veteran's current knee problems had the 
onset in service.  He did not provide a diagnosis of a left 
knee disorder.

The April 2003 VA joints examination report shows that the 
veteran had normal range of motion of his left knee from 0 to 
130 degrees, with good stability in both planes and no 
effusion.  X-rays showed well-maintained cartilage spaces and 
no signs of abnormality.  The examiner noted that, while the 
veteran had subjective complaints with his left knee, there 
were no objective findings to be associated with it.  An 
April 2003 bone scan of the left knee showed some uptake, 
which correlated with the bone island found in the veteran.  
The joint itself did not show any uptake; hence there was no 
evidence of active inflammation of the joint.
 
A May 2005 letter from a private physician showed that the 
veteran was under his care for a neuromusculoskeletal 
condition that involved knee pain, and that this was related 
to his knee trauma and the fact that he carried a heavy 
instrument during his time in the service.  The examiner did 
not provide a diagnosis of a left knee condition. 

The April 2006 VA examination report showed that the veteran 
had intermittent soreness and discomfort in his left knee 
with increased walking and extensive flexing.  He reported 
increased discomfort 10 to 15 times per month, lasting five 
minutes to three to four hours.  He rests it when this 
happens, which is basically the only relief measure that he 
used.  He used to assistive devices, there were no outside 
injuries and he had no work loss as a result.  Upon 
examination, he was negative for edema and tenderness to 
palpation.  There was some laxity of the medial ligaments 
with valgus testing, extension was at 0 degrees and flexion 
was at o to 120 degrees without pain.  He did have pain to 
140 degrees without discomfort.  He was negative for 
crepitus, Lachman's and McMurray's.  The left knee was 
stable.  No repetitions of movement were done secondary to 
the veteran complaining that it increased his back pain.  A 
left knee x-ray showed calcified enchondroma or bone infarct 
of the distal left femur and ossific density posterior to the 
proximal left fibula which would be due to artifact or old 
trauma.  The diagnosis was bilateral retropatellar pain 
syndrome as of 1994 and left cortical lesion of the distal 
left femur as of magnetic resonance imaging (MRI) in 1995 and 
x-ray in 1996.  The examiner opined that the veteran had no 
current disability of the left knee. 

Based on the evidence of record, there is no competent 
medical evidence to show that the veteran has a current left 
knee disorder.  While the veteran was treated for left knee 
pain in service, he was never diagnosed with a left knee 
disorder.  His separation examination did not reflect a knee 
disorder.  The August 2002 and May 2005 private examiners 
appeared to link the veteran's left knee pain to his time in 
service; however, they did not provide a diagnosis of a left 
knee disorder.  Finally, the April 2006 VA examiner noted 
that the veteran had no current disorder of the left knee.  
Pain alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Without medical evidence 
that proves the existence of a current disability, the nexus 
requirement has not been met.  Grottveit, supra.   In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer, supra.  

The veteran has claimed that his left knee disorder is 
related to service.  In terms of the veteran's own 
statements, he, as a layperson, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of a medical disorder.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Since the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased rating - low back disability

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  

Because this appeal involves an initial rating for the 
veteran's low back disability, for which service connection 
was granted and an initial disability rating was assigned, it 
is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board observes that the criteria relating to spinal 
disorders were amended several times over the appeals period 
and the most favorable one must be applied.  See 67 Fed. Reg. 
48,785 (July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 
32,449 (June 10, 2004) (codified at 38 C.F.R. § 4.71a 
(2007)); see also VAOPGCPREC 3-2000.  

The veteran's low back disability is currently service-
connected under Diagnostic Code 5295, for lumbosacral strain, 
at a noncompensable disability rating.  Under Diagnostic Code 
5295, lumbosacral strain with slight subjective symptoms only 
is rated at a noncompensable disability rating, lumbosacral 
strain with characteristic pain on motion is rated at a 10 
percent disability rating and lumbosacral strain with muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in the standing position is rated at a 20 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2003).

A November 1994 Report of Medical Board of the Naval Hospital 
in Jacksonville, Florida shows that the veteran had 
complained of chronic low back pain, of insidious onset over 
the previous several years.  Treatment had consisted of 
extensive physical therapy, nonsteroidal anti-inflammatory 
medication and activity modification without relief of 
symptoms.  Upon examination, the veteran could flex and touch 
his fingers to his toes.  Extension was to 50 degrees and on 
lateral bending he could touch his fingers to bilateral 
lateral knee joint lines.  Muscle strength was 5/5 in all 
lower extremity muscle groups.  Deep tendon reflexes were 2+ 
and bilaterally symmetric.  There were no Babinski's signs or 
clonus elicited.  The straight leg raise, tripod test, 
femoral nerve stretch test, and FABERE tests were negative 
bilaterally.  The distal neurovascular examination was normal 
and sensation was intact to light touch throughout.  X-rays 
of the spine were normal.

Private medical records from January 1996 reflect that the 
veteran reported low back pain.  Upon examination, his 
posture was straight and tip-toe/heel standing was good.  
Forward bending was good to 70 degrees with minor discomfort.  
Bilateral bending was within normal limits, and deep tendon 
reflexes of both knees and ankles were 2+ symmetrical.  There 
was no evidence of toe extensor weakness.  Straight leg 
raising was negative to 90 degrees.  Lumbosacral x-rays 
showed no bony abnormalities.  Later in January 1996, he 
reported that his back pain was still present and that he had 
numbness in the right lower leg and both arms.  He did not 
clearly have any median nerve distribution numbness 
symptomatically.  Back examination was essentially the same, 
with straight leg raising within normal limits and no reflex 
changes.  February 1996 private medical records show that 
EMG/NCV tests were negative.  A contemporaneous MRI showed no 
herniated disc but minor disc degeneration.  

A January 1996 VA general medical examination report shows 
that the veteran had forward flexion of the lumbar spine to 
95 degrees, extension of over 35 degrees, lateral flexion of 
40 degrees, and rotation of 35 degrees in both directions.  
He had no scoliosis and was nontender.  He did have 4/5 
Waddell signs.  His reflexes were normal as was his motor and 
sensor examination.  The assessment was mechanical back pain 
with no evidence of intra-articular pathology or any other 
neurologic problems.  The examiner concluded that, given the 
veteran's multiple somatic complaints, this probably just 
represents somatization given his overall affect and the 
diffuse nature of his complaints.  The examiner could not 
find any hard clinical evidence that he had any gross organic 
pathology.

A June 2002 private medical record shows that the veteran 
complained of intermittent back pain which had continued 
since service.  Upon examination, he had palpable 
paravertebral muscle tenderness.  He also had restricted 
range of motion, flexion and extension, secondary to pain.  
He had positive straight leg raise for back pain.  Motor 
strength was 5+/5, right equal to the left.  Deep tendon 
reflexes were 2+ and symmetric, sensation was intact to pin 
prick and light touch.  Toes were downgoing and there was no 
clonus.  A July 2002 private MRI reflects the conclusion that 
the central bony canal appeared to be at the lower limits of 
normal from L2 to L5 on a congential basis.  There were 
minimal disc protrusions at L2/3 and L4/5.  The impression 
was longstanding degenerative disc disease of nontraumatic 
origin.

An April 2003 VA joints examination report showed that the 
veteran had no scoliosis and normal lumbar lordosis, with no 
paravertebral spasm in the sense that marking time resulted 
in tightening and relaxation of the paravertebral muscles, 
indicating that they were able to relax.  Forward bending was 
70 degrees, backward extension was 30 degrees, right and left 
bending was 20 degrees and right and left rotation was 25 
degrees.  The examiner noted that the veteran had more 
sagittal movements, but in the coronal plane there was some 
restriction as is in the rotational plane, and that this is 
more than one would expect for a person of his age.  X-rays 
of the lumbar spine showed minimal degenerative changes.  In 
fact, there were just small osteophytes in the region of the 
posterior joints.  There were well-maintained disc spaces and 
no osteophytes on the bodies of the vertebrae.  The veteran 
had small osteophytes in the upper lumbar spine.  The 
examiner reviewed the veteran's July 2002 MRI report and 
concluded that for all intents and purposes the MRI was 
normal.  The examiner concluded that the veteran had 
considerable subjective complaints, but no significant 
objective disease could be identified.  An April 2003 bone 
scan of the low back showed uptake in the lumbar spine 
typical of degenerative joint disease; however, there was no 
localization and such findings would be expected in a person 
of his age.  Hence, the bone scan did not confirm any active 
inflammation.

In a May 2005 statement, the veteran's private physician 
noted that his primary symptoms were intermittent lower back 
pain with frequent right leg radiculopathy, and that this 
condition was permanent and that the probability of future 
resolution was poor.

An April 2006 VA examination report shows that the veteran 
reported having one to two episodes of spasms in his back per 
month, which are relieved by rest of five minutes to one or 
two hours.  The aggravating factors are full extension.  The 
examiner noted that, in 2001, the veteran was in an 
automobile accident, with resulting chest and right elbow 
problems.  In 2002, the veteran saw a chiropractor for 
pinched nerves in the neck post the motor vehicle accident.  
He was seen for a year with significant improvement in all of 
his back.  In 2003, the veteran was rear-ended at a 
stoplight.  The examiner noted that he had an MRI prior to 
the accident which showed one bulging disc, and that after 
the accident the veteran had four bulging discs.  The veteran 
had numbness in the low midback to the left leg, and right 
foot numbness that had become constant.  The veteran had no 
incapacitating episodes resulting in loss of work time.  Upon 
examination, the veteran's back was without skin 
abnormalities, without scoliosis.  The direct palpation of 
the cervical, thoracic and lumbar spines showed no tenderness 
on the direct spine, but there was tenderness on palpation of 
the lateral musculature of the low thoracic and lumbosacral 
spine.  No spasms are noted.  He did have some mild edema in 
the lumbosacral area.  Forward flexion was 0 to 50 degrees, 
stopped secondary to sharp pain, extension was 0 to 10 
degrees with cervical spine pain, left lateral flexion was 0 
to 20 degrees, right lateral flexion was 0 to 15 degrees, and 
left and right lateral rotation was 0 to 15 degrees with 
increased pain in the upper thoracic spine.  The reflexes 
were intact.  Repetitive exercises were not attempted 
secondary to the veteran's continued complaints of back 
discomfort.  The vibration sensation was slightly decreased 
in the left knee but was otherwise intact.  The monofilament 
test for sensation was negative throughout both lower 
extremities.  Thoracic spine films showed mild degenerative 
changes with spurring in the mid to lower thoracic spine.  
Lumbar spine films showed degenerative changes of the lumbar 
spine with spurring, and a minimal old compression fracture 
of L3.  The diagnosis was lumbar 4/5 and 2/3 minimal disc 
bulging as of 2002, multiple levels of bulging disc in the 
low thoracic, throughout the lumbar and sacral spine with 
varying degrees of central stenosis as of 2006 and 
degenerative arthritis with spurring in the thoracic and 
lumbar spine as of 2006.  The examiner concluded that there 
had been some progression of the veteran's lumbosacral strain 
and degenerative arthritis, but without any neurological 
disability.

Based on the evidence of record, the veteran's low back 
disability would not warrant a higher disability rating under 
Diagnostic Code 5295 at any time over the appeals period.  At 
no point does the evidence show that the veteran's low back 
disability was characterized by characteristic pain on motion 
caused by his lumbosacral strain.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The Board has considered rating the veteran's low back 
disability under other pertinent diagnostic codes in order to 
afford him the most favorable rating available to him.  As 
such, the Board finds that the veteran's low back disability 
warrants a compensable disability rating under Diagnostic 
Code 5292, for limitation of motion of the lumbar spine.  
Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine warrants a 10 percent disability rating, 
moderate limitation of motion of the lumbar spine warrants a 
20 percent disability rating and severe limitation of motion 
of the lumbar spine warrants a 40 percent disability rating.  
38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  The Board finds that, based 
upon the evidence of record, the veteran's low back 
disability warrants a 10 percent disability rating as of June 
24, 2002 and a 20 percent disability rating as of April 3, 
2006. 

The medical evidence prior to June 24, 2002 reflects that the 
veteran had essentially full range of motion of his spine.  
The November 1994 Medical Board Report shows that the veteran 
could flex and touch his fingers to his toes, that extension 
was to 50 degrees and on lateral bending he could touch his 
fingers to bilateral lateral knee joint lines.  While a 
January 1996 private medical record reflected that the 
veteran's forward bending was good to 70 degrees with minor 
discomfort and his bilateral bending was within normal 
limits, a January 1996 VA general medical examination report 
shows that the veteran had forward flexion of the lumbar 
spine to 95 degrees, extension of over 35 degrees, lateral 
flexion of 40 degrees, and rotation of 35 degrees in both 
directions.  

However, the June 24, 2002 private medical record shows that 
the veteran had palpable paravertebral muscle tenderness and 
restricted range of motion, flexion and extension, secondary 
to pain.  The April 2003 VA examination report shows that the 
veteran had forward bending of 70 degrees, backward extension 
of 30 degrees, right and left bending of 20 degrees and right 
and left rotation of 25 degrees.  The Board therefore finds 
that, as of June 24, 2002, the symptomatology of the 
veteran's low back disability warrants a 10 percent 
disability rating for slight limitation of motion of the 
lumbar spine under Diagnostic Code 5292.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

In addition, the April 3, 2006 VA medical examination report 
shows that the veteran's forward flexion was 0 to 50 degrees, 
stopped secondary to sharp pain, extension was 0 to 10 
degrees with cervical spine pain, left lateral flexion was 0 
to 20 degrees, right lateral flexion was 0 to 15 degrees, and 
left and right lateral rotation was 0 to 15 degrees with 
increased pain in the upper thoracic spine.  Repetitive 
exercises were not attempted secondary to the veteran's 
continued complaints of back discomfort.  As such, the Board 
finds that the symptomatology of the veteran's back 
disability as of April 3, 2006 warrants a 20 percent 
disability rating under Diagnostic Code 5292 for moderate 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

As the veteran's low back disability is not manifested by a 
fracture of the vertebra or ankylosis, higher disability 
ratings are not warranted under Diagnostic Codes 5285 or 
5289.  38 C.F.R. § 7.71a, Diagnostic Codes 5285, 5289 (2003).

In the amendment that became effective September 26, 2003, 
the Diagnostic Codes which pertain to disabilities of the 
spine became the current Diagnostic Codes 5235 - 5243, which 
are to be rated in accordance with the General Rating Formula 
for Diseases and Injuries of the Spine (General Formula), 
unless Diagnostic Code 5243, pertaining to intervertebral 
disc syndrome (IVDS), is evaluated under the Formula for 
Rating IVDS Based on Incapacitating Episodes (Formula for 
Incapacitating Episodes).  Under the General Formula, for 
spine disabilities with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or 
disease, a 10 percent disability rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or a combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent 
disability rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or when the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or when there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2007).  

As noted above, the Board has determined that the veteran's 
back disability warrants a 10 percent disability rating as of 
June 24, 2002 and a 20 percent disability rating as of April 
3, 2006.  The current regulations can be considered to rate 
the veteran's back condition beginning the date they were 
effective, September 26, 2003, but not before.  Therefore, 
under the current regulations, the Board will now consider a 
disability rating in excess of 10 percent for the veteran's 
low back disability from September 26, 2003 through April 2, 
2006 and a disability rating in excess of 20 percent for the 
veteran's low back disability from April 3, 2006.  

The veteran's low back disability would not warrant a 
disability rating in excess of 10 percent for the period from 
September 26, 2003 through April 2, 2006.  To warrant a 20 
percent rating, the veteran's back disability would need to 
be manifested by forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  However, for the relevant time period, there is 
no evidence in the record showing the veteran's back 
condition met the criteria for a disability rating higher 
than 10 percent.  As such, a higher rating for the veteran's 
low back disability under the current criteria is not 
warranted for this time period.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2007).  

In addition, the veteran's low back disability does not 
warrant a disability rating higher than 20 percent as of 
April 3, 2006.  To warrant the next highest rating, 40 
percent, for a disability involving the lumbar spine under 
the current regulations, the veteran's spine condition would 
need to be manifested by forward flexion of the thoracolumbar 
spine 30 degrees or less or, favorable ankylosis of the 
entire thoracolumbar spine.  However, at the April 2006 VA 
examination, the veteran's forward flexion was to 50 degrees 
and the examiner did not note ankylosis.  As such, the 
veteran's a higher rating for the veteran's low back 
disability under the current criteria is not warranted as of 
April 3, 2006.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2007).  

Since the veteran has been diagnosed with degenerative disc 
disease, the Board will consider rating the veteran's low 
back disability under the Diagnostic Codes pertaining to 
IVDS.  

Prior to September 23, 2002, Diagnostic Code 5293 provided 
that post operative IVDS that was cured was to be rated at a 
noncompensable disability rating, mild IVDS was to be rated 
at a 10 percent disability rating, moderate IVDS with 
recurring attacks was to be rated at a 20 percent disability 
rating, and severe IVDS with recurring attacks with 
intermittent relief was to be rated at a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

There is no evidence that the veteran's back disability was 
manifested by mild IVDS at any time before June 24, 2002 in 
order to warrant a compensable disability rating during that 
time.  The November 1994 Medical Board Report shows that the 
veteran's muscle strength was 5/5 in all lower extremity 
muscle groups, his deep tendon reflexes were 2+ and 
bilaterally symmetric,  there were no Babinski's signs or 
clonus elicited and the straight leg raise, tripod test, 
femoral nerve stretch test, and FABERE tests were negative 
bilaterally.  X-rays of the spine were normal.  January 1996 
private medical records reflect that lumbosacral x-rays 
showed no bony abnormalities, nerve conduction velocity and 
electromyography (NCV/EMG) tests were negative and a 
contemporaneous MRI showed no herniated disc but minor disc 
degeneration.  The January 1996 VA general medical 
examination report showed the assessment was mechanical back 
pain with no evidence of intra-articular pathology or any 
other neurologic problems.  The examiner concluded that, 
given the veteran's multiple somatic complaints, this 
probably just represents somatization given his overall 
affect and the diffuse nature of his complaints.  The 
examiner could not find any hard clinical evidence that he 
had any gross organic pathology.  As such, a compensable 
disability rating under Diagnostic Code 5293 in effect prior 
to September 23, 2002 is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

From September 23, 2002 through September 25, 2003, 
Diagnostic Code 5293 provided that IVDS (preoperatively or 
postoperatively) was to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurologic manifestations along with 
ratings for all other disabilities, whichever method results 
in the higher rating.  Under the regulation, for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months, a 
10 percent disability rating is warranted, for IVDS 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent disability rating is warranted, for IVDS with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent disability rating is warranted and for IVDS with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent disability 
rating is warranted.  For purposes of ratings under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

There is no evidence in the record that, at any time over the 
appeals period, the veteran has had incapacitating episodes 
that approximate the definition in the regulations.  As such, 
a higher rating under Diagnostic Code 5293 on the basis of 
incapacitating episodes is not warranted  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

In the amendments that went into effect on September 26, 
2003, Diagnostic Code 5293 became Diagnostic Code 5243, which 
provides that IVDS is to be rated either under the General 
Formula or under the Formula for Incapacitating Episodes, 
whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.  Higher 
ratings for the veteran's back disability are not available 
under the General Formula, as discussed above.  In addition, 
as mentioned above, there is no evidence that the veteran's 
back disability has been characterized by incapacitating 
episodes at any time over the appeals period.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2007).

In reaching this decision the Board considered whether the 
veteran's service-connected low back disability presents an 
exceptional or unusual disability picture, as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  Significantly, no 
evidence has been presented showing factors not already 
contemplated by the rating criteria, such as frequent periods 
of hospitalization, due to the veteran's low back disability, 
as to render impractical the application of the regular 
schedular standards.  In light of the foregoing, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.  The Board is therefore not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  





ORDER

Service connection for a left knee disorder is denied.

A compensable disability rating for a low back disability is 
denied for the period from November 13, 1995 to June 23, 
2002.

A disability rating of 10 percent for a low back disability 
is granted for the period from June 24, 2002 to April 2, 
2006, subject to the law and regulations governing the 
payment of VA monetary benefits.

A disability rating of 20 percent for a low back disability 
is granted as of April 3, 2006, subject to the law and 
regulations governing the payment of VA monetary benefits.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


